IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


IN RE: DUA DIAMONDS, INC. AND              : No. 85 EM 2017
JASMEEN KAUR                               :
                                           :
                                           :
PETITION OF: DUA DIAMONDS, INC.            :
AND JASMEEN KAUR                           :


                                      ORDER



PER CURIAM

      AND NOW, this 22nd day of August, 2017, the Emergency Application Pursuant

to Pa.R.A.P. 3315 To Reinstate Trial Court Order Lifting Automatic Supersedeas is

DENIED.

      Justice Wecht files a Dissenting Statement in which Justice Donohue joins.